                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                      CASE NO. 2:10-CR-00292-01

VERSUS                                                        JUDGE JAMES D. CAIN, JR.

DOUGLAS EDWARD FORD (01)                                      MAGISTRATE JUDGE PATRICK J.
                                                              HANNA

                                      MEMORANDUM ORDER

        Before the Court is a “Motion for Compassionate Release Pursuant to 18 U.S.C. §

3582(c)(1)(A)” (Doc. 42) wherein Defendant, Douglas Edward Ford moves to reduce his

sentence based on “extraordinary and compelling reasons.” The Government has not

opposed the motion.

                                            INTRODUCTION

        On March 9, 2011, Ford plead guilty to Bank Robbery [18 U.S.C. § 2113(a)]; in

total, Ford committed twelve (12) robberies. (Doc. 22, Plea Agreement). No guns were

involved in the robberies, only the passing of notes asking the teller to hand over money.

Id.; See PSR at ¶ ¶ 126-127. On October 31, 2011, Ford was sentenced to 240 months

imprisonment;1 Ford has been incarcerated since September 3, 2010. Ford’s anticipated

release date is September 18, 2027.2




1
  According to the PSR, Mr. Ford’s sentencing range under the U.S. Sentencing Guidelines for these 12 offenses
would have been 151-188 months. Based on the Career Offender Guideline and a 3-point reduction due to
acceptance of responsibility, Ford had a Total Offense Level of 29 and a Criminal History Category of VI. See PSR
at ¶ 122.
2
  See https://www.bop.gov/inmateloc/
                                LAW AND ANALYSIS

      A judgment, including a sentence of imprisonment, “may not be modified by a

district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825

(2010).   Under 18 U.S.C. 3582(c), a court generally may not modify a term of

imprisonment once it has been imposed, except in three circumstances; (1) upon a motion

for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,

18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a

retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

      Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds

that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

reduction is “consistent with applicable policy statements issued by the Sentencing

Commission.”

      Prior to 2018, only the Director of the BOP could file these kinds of compassionate

release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

which among other actions, amended the compassionate release process. Under the First

Step Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for

compassionate release.

      Section 3582(c)(1)(A) provides that any reduction must be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C, §

3582(c)(1)(A). Here, the applicable policy statement, U.S.S.G. § 1B1.13, provides that a

                                        Page 2 of 7
court may reduce the term of imprisonment after considering the § 3553(1) factors if the

Court finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or the community, as provided

in 18 US.C. § 3142(g); and (iii) “the reduction is consistent with this policy statement.”3

U.S.S.G. § 1B1.13.

         The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor

cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant

is: (1) suffering from a serious physical or medical condition, (2) suffering from a serious

functional or cognitive impairment, or (3) experiencing deteriorating physical mental

health because of the aging process, any of which substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility, and

from which he or she is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

         The application note also sets forth other conditions and characteristics that qualify

as “extraordinary and compelling reasons” related to the defendant’s age and family

circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the




3
  The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last
amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not
entitled to file motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
In light of the statutory command that any sentence reduction be “consistent with applicable policy statements issued by
the Sentencing Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.

                                                     Page 3 of 7
possibility that the BOP could identify other grounds that amount to “extraordinary and

compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

           The BOP has issued a regulation to define its own consideration of compassionate

release requests. See BOP Program Statement 5050.50.4 This Program Statement was

amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

detail the BOP’s definition of the circumstances that may support a request for

compassionate release, limited to the same bases the Sentencing Commission identified:

serious medical condition, advanced age, and family circumstances. The policy statement

is binding under the express terms of § 3582(c)(1)(A), and because it concerns only

possible sentence reductions, not increases, it is not subject to the rule of Booker v. United

States, 543 U.S. 220 (2005), that any guideline that increases a sentence must be deemed

advisory. See Dillon v. United States, 560 U.S. 817, 830 (2010) (making clear that the

statutory requirement in § 3582 that a court heed the restrictions stated by the Sentencing

Commission is binding).

           Ford is 56-years old and suffers from Type 2 diabetes, hypertension, hyperlipidemia

and an enlarged prostate.5 Dr. Arnold Seto, a cardiologist certified by the American Board

of Internal Medicine in Cardiovascular Disease and Critical Care Medicine, found that

Ford’s chronic conditions are not well controlled and thus he has an elevated risk of

developing coronary artery disease.6 In addition, diabetes and hyperlipidemia increase




4
    Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .
5
    See Defendant’s exhibit 2, BOP Medical Records at 1-2.
6
    See exhibit 3, Expert Declaration of Dr. Seto at ¶ 11.

                                                      Page 4 of 7
Ford’s risk of heart attack and stroke, and diabetes can lead to kidney disease, blindness,

and peripheral vascular disease.7

        Ford contracted COVID-19 which further complicates his health condition.8 Ford

has recovered from the virus but continues to have shortness of breath and difficulty

breathing.9 According to Dr. Seto, “we are still learning about the lasting effects of

COVID-19” and Ford may have “uncertain long-term cognitive and pulmonary

consequences of his illness.”10 Despite being vaccinated, because of his underlying

condition of Type 2 diabetes, Ford remains vulnerable to new COVID-19 variants and is

at a greater risk of severe illness or death if he were to re-contract the virus.11

        Ford maintains that he has demonstrated exceptional rehabilitation. He has worked

for UNICOR for over four (4) years where he has risen through the ranks to his current

position of Quality Assurance/Document Control Clerk overseeing the supply chain and is

“heavily involved in every area of our factory.”12

        Ford has also furthered his education while being incarcerated: (1) B.S. in Business

Administration (at his own expense) graduating with honors;13 (2) 480 hours of culinary

arts; (3) classes in personal finance; (4) Spanish; and (5) parenting.14 Ford’s teachers state

that Ford has a “positive attitude and desire to be a better citizen in the future,”                   15
                                                                                                            and he



7
  Id. at ¶ 12.
8
  Defendant’s exhibit 3, Seto Declaration, ¶ 16; BOP Medical Records at 3.
9
  See exhibit 4, Douglas Ford Declaration, ¶ 15.
10
   Defendant’s exhibit 3, Seto Declaration ¶ 17.
11
   Defendant’s exhibit 3, Seto Declaration, ¶ ¶ 19-20.
12
   See exhibit 5, Letters from UNICOR Supervisors, Robbie Gill, Kevin Rewis.
13
   Defendant’s exhibit 6, College Education Certificates.
14
   Defendant’s exhibit 7, BOP Certificates; exhibit 8, Inmate Education Data Transcript, and BOP Sentry Records.
15
   Defendant’s exhibit 9, Letter from T. Johnson, Teacher (Mar. 4, 20210).

                                                  Page 5 of 7
understands that the education and employment skills he has gained “will allow him to gain

meaningful employment in the future.”16

        Ford consistently demonstrated “a high level of eagerness to learn and assist staff

and inmates on a daily basis.”17 He has also served as an inmate tutor, inmate suicide

companion, an education department tutor, and an inmate clerk in the library.18 Ford has

zero inmate infractions and not one incident of discipline while incarcerated.19

        In August 2020, the BOP assessed Ford as a “minimum” recidivism risk—the

lowest level of recidivism risk—and he is recommended for a possible decrease in custody

level.20

        Ford seeks a modification of sentence based on extraordinary and compelling

reasons, specifically, his deteriorating health and continued high risk to COVID-19 and its

variants, and his remarkable consistent rehabilitation.

        In the context of compassionate release, courts have recognized the risk of future

complications to an inmate’s health from having contracted COVID-19. United States v.

Harris, 2020 WL 7828771, at *10 (D.Md. Dec. 30, 2020) (stating that “it remains

uncertain … whether he will experience ongoing complications from the virus, due to his

underlying health conditions or because much is unknown about the long-term effects of

the virus”; United States v. Davidson, 2020 WL 4877255, at *20 (W.D. Pa. Aug. 20,



16
   Defendant’s exhibit 9, Letter from S. Workman, Teacher (Mar. 2, 2021).
17
   Defendant’s exhibit 5, C. Wingate, Unit Manager.
18
   Defendant’s exhibit 5, C. Rieues, Education Supervisors, Letters from UNICOR Supervisors; Exhibit 7, BOP
Certificates, exhibit 9, Letters from BOP teachers.
19
   Defendant’s exhibit 8, Inmate Discipline Data, BOP Sentry Records.
20
   Id. Inmate Profile and Male Custody Classification Form, BOP Sentry Records.

                                                 Page 6 of 7
2020) (granting release and noting that the long-term health impact of having had COVID-

19 is no known).

           The Court finds that Ford had sufficiently presented extraordinary and compelling

reasons that warrant the modification of his sentence, including his current health

conditions, the inability to adequately control his chronic health conditions, the long-lasting

effects of contracting COVID-19, and the risk for future exposure. The Court is further

persuaded by Ford’s stellar behavior as a model prisoner, his accomplished goals in

receiving an education, his certificates of completion of numerous classes, his work ethic

at UNICOR, and his overall reputation among his peers. Accordingly,

           IT IS ORDERED that the Motion for Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(1)(A) (Doc. 42) is hereby GRANTED and the Judgment issued

November 4, 201121 will be AMENDED to time served, with the Supervised Release and

conditions, and Restitution to remain in full effect. Defendant, Douglas Edward Ford is to

be released effective when the Bureau of Prisons receives this Order.

           THUS DONE AND SIGNED in Chambers on this 2nd day of July, 2021.



                          ___________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




21
     Doc. 25.

                                           Page 7 of 7
